Citation Nr: 0926571	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-29 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for a low 
back disability.

2.  Entitlement to ratings higher than 20 percent for 
associated radiculopathy of the right lower extremity.

3.  Entitlement to ratings higher than 20 percent for 
associated radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	David Borland, Attorney


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to March 
1947.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which continued the 50 percent disability rating 
for the Veteran's low back disability and assigned separate 
20 percent ratings for the associated radiculopathy of the 
right and left lower extremities.

In his October 2008, the Veteran raised an informal claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
This issue is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by 
painful motion, limitation of flexion to 40 degrees, 
limitation of motion in all other directions to 10 degrees, 
and further limitation on repetitive use that resembles 
favorable ankylosis.

2.  The Veteran's low back disability has been productive of 
neurologic impairment of the right lower extremity that 
results in disability analogous to no more than moderate 
incomplete paralysis of the sciatic nerve.

3.  The Veteran's low back disability has been productive of 
neurologic impairment of the left lower extremity that 
results in disability analogous to no more than moderate 
incomplete paralysis of the sciatic nerve.

CONCLUSIONS OF LAW

1.  The criteria have for an evaluation in excess of 50 
percent for low back disability not been met.  §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
5235-5243 (2008).

2.  The criteria for a separate rating in excess of 20 
percent for right-sided moderate incomplete paralysis of the 
sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.123, 4.124, 4.124a; Diagnostic Code 8520 (2008).

3.  The criteria for a separate rating in excess of 20 
percent for left-sided moderate incomplete paralysis of the 
sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.123, 4.124, 4.124a; Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
October 2007, prior to the initial adjudication of his claims 
in December 2007.  That letter informed him of his and the 
VA's respective responsibilities in obtaining supporting 
evidence and also complied with Dingess by also apprising him 
of the downstream disability rating and effective date 
elements of his claims.  

He also was sent a letter in May 2008, which complied with 
the Court's holding in Vazquez as it informed him of all 
pertinent laws and regulations used to rate his disability 
and included an explanation of the evidence used to assign a 
disability evaluation.  Moreover, after providing this 
additional notice in May 2008, the RO went back and 
readjudicated his claim in an August 2008 SOC.  See again 
Mayfield and Prickett, supra.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  
The Veteran was examined for VA compensation purposes in 
November 2007 and December 2007.  These examination reports 
are adequate for rating purposes with respect to his low back 
disability and associated neurological complications, insofar 
as determining the relative severity of these conditions.  
38 C.F.R. § 4.2.  The Board finds that the current record 
contains sufficient medical evidence with which to accurately 
evaluate the severity of these disabilities, that is, without 
the need for another examination.  38 C.F.R. § 3.327.  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or the Court.

II.	Rating Higher Than 50 Percent For a Low Back 
Disability and Ratings Higher Than 20 Percent For 
Associated Radiculopathy

The Veteran claims that his low back disability is more 
severe than reflected by his current 50 percent rating for 
the orthopedic manifestations and two 20 percent ratings for 
the neurological manifestations.  For the reasons and bases 
discussed below, the Board finds no basis for assigning 
ratings higher than 50 percent and 20 percent for the 
Veteran's low back disability and associated radiculopathy.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that show distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  

Under Diagnostic Code 5243, ratings are based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
or on the basis of incapacitating episodes, whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
(IVDS) Based on Incapacitating Episodes, a 10 percent rating 
requires incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 
12 months; a 20 percent rating requires incapacitating 
episodes of at least two weeks but less than four weeks; a 40 
percent rating requires incapacitating episodes of at least 
four weeks but less than six weeks; and a 60 percent rating 
requires incapacitating episodes of at least six weeks.  See 
Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bedrest and treatment 
"prescribed by a physician."  Id. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.  

A 20 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or where 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned if evidence shows forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, a 50 
percent rating if the evidence shows unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating if 
the evidence shows unfavorable ankylosis of the entire spine.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  Note (5)  to DCs 5235-5243 indicates that, for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a.

In addition, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (1). 

With respect to rating any neurological manifestations, DC 
8520 pertains to paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability rating; moderate incomplete paralysis warrants a 
20 percent disability rating; moderately severe incomplete 
paralysis warrants a 40 percent disability rating; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

With respect to incapacitating episodes, the Board finds no 
basis to assign a disability rating higher than 50 percent.  
While the Veteran did mention that his symptoms flare-up 
frequently and he is now forced to use a wheelchair due to 
the pain, the record does not reflect that he has ever been 
prescribed bedrest by a doctor for his low back disability.  
Without doctor-prescribed bedrest, the Veteran is not 
entitled to a rating under this diagnostic code.  Therefore, 
the criteria concerning incapacitating episodes do not 
provide a basis of a higher rating.  

The Board, however, must also consider whether separate 
ratings for chronic orthopedic and neurologic manifestations 
of the Veteran's low back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
result in a higher combined evaluation.  Applying these 
criteria to the facts of this case, the Board finds that the 
evidence does not support a rating higher than 50 percent 
rating for the Veteran's orthopedic manifestations or for 
ratings higher than 20 percent for the associated 
neurological manifestations.  

With respect to his orthopedic manifestations, the November 
2007 VA examination report shows significant loss of motion 
of the thoracolumbar spine, with forward flexion to 40 
degrees and the range of motion limited to 10 degrees in all 
other directions, for a combined range of motion of 90 
degrees.  See 38 C.F.R. § 4.71a, Plate V.  The Veteran had 
additional loss of motion of repetitive use but was always 
able to return to the neutral zero degree position.  

Looking at the Veteran's degree of flexion and combined range 
of motion, he does not even meet the minimum criteria for a 
40 percent rating let alone his current 50 percent rating for 
his orthopedic manifestations.  The Veteran's forward flexion 
was greater than 30 degrees and there was no evidence of 
favorable ankylosis of his entire thoracolumbar spine 
(referring to the combined thoracic and lumbar segments).  
Because the Veteran is able to move his low back in every 
direction - albeit not with normal range of motion - 
by definition, his low back is not immobile and therefore not 
ankylosed.  

Where the Veteran is in receipt of the maximum evaluation due 
to limitation of motion, as here, 38 C.F.R. §§ 4.40 and 4.45 
are not for application.  Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1997).  However, even if the Veteran's loss of motion 
due to pain was factored in, he would still only be entitled 
to a 40 percent rating.  After repetitive use, the Veteran's 
spine was fixed in the neutral zero percent position.  This 
would be consistent with favorable ankylosis of the spine.  
See 38 C.F.R. § 4.71a, DC 5237, Note (5). The Veteran's spine 
never remained in a partially flexed or extended position 
necessary for unfavorable ankylosis and warranting his 
current 50 percent rating. 

In an April 2008 letter the Veteran's physician L.L.H., M.D. 
stated that the Veteran had ankylosis of his entire spine and 
should therefore be entitled to a 100 percent rating.  Even 
if this statement was accurate, the Veteran could not be 
entitled to the 100 percent rating based on ankylosis of the 
entire spine, meaning ankylosis of both the cervical and 
thoracolumbar sections of the spine.  Since the grant of 
service connection in 1948, the Veteran has been service-
connected for the lumbar spine only.  The Veteran at no time 
has claimed a cervical spine disability related to his 
service or secondary to a service-connected disability.  
Without service-connection of his cervical spine in addition 
to his lumbar spine, the Veteran could not be entitled to the 
100 percent rating under this diagnostic code.
 
Therefore, the Veteran is already in receipt of the maximum 
schedular rating available for his service-connected lumbar 
spine disability.  Consideration of an extra-schedular rating 
is discussed in the following section.

In regards to the neurological manifestation of the 
disability, the Veteran has already been assigned separate 20 
percent ratings for the associated radiculopathy affecting 
his lower extremities (prior to the assignment of these 
separate ratings, the radiculopathy had been rated 
effectively as 0-percent disabling as part and parcel of the 
low back disability, not separately and distinct from it).  
The Board finds that this is an appropriate rating for the 
Veteran's neurological manifestations.  

The December 2007 VA examination found that the Veteran's 
back pain radiated down both legs and caused weakness in the 
legs.  The VA examiner found atrophy of the leg muscles 
bilaterally and decreased sensation in the lateral aspects of 
the lower legs and feet.  A December 2007 electromyography 
study found increased insertional activity in the lower 
lumbosacral paraspinal musculature consistent with bilateral 
L5 and/or S1 radiculopathies.  This examiner stated the 
radiculopathy to be moderate in nature at this time.  These 
neurological manifestations would reflect moderate incomplete 
paralysis of the sciatic nerve. Therefore, the 20 percent 
ratings assigned to the associated radiculopathy are 
appropriate for the Veteran's condition.  As the Veteran's 
radiculopathy is not considered moderately severe, he would 
be entitled to the higher 40 percent rating.  

For these reasons and bases, the Board finds that the 
evidence does not support ratings higher than 50 percent for 
the Veteran's low back disability and 20 percent for the 
associated radiculopathy of the lower extremities.  Moreover, 
since the Veteran has not met the requirements for higher 100 
percent and 40 percent ratings at any time since the filing 
of this claim for increase, the Board finds no basis to 
"stage" his rating.  See Hart v. Mansfield, 21 Vet. App. at 
505.  And as the preponderance of the evidence is against the 
Veteran's claims, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, 
the appeals are denied.

III.	Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 
50 percent, 20 percent and 20 percent for the Veteran's low 
back disability and associated right lower extremity and left 
lower extremity radiculopathy contemplate the Veteran's 
symptoms, referral to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation is not 
required.  In other words, there is no evidence the Veteran's 
low back disability and associated radiculopathy have caused 
marked interference with his employment - meaning above and 
beyond that contemplated by his schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun. 

Moreover, although the Veteran indicated that he has not been 
employed since 2002, an April 2006 VA examination stated that 
the Veteran's unemployed status was more likely due to his 
various non-service connected conditions including, cerebral 
atrophy, lacunar infarct of caudate nucleus, depression, 
prostate cancer, cardiac condition and hearing loss, than to 
his service-connected low back disability and associated 
radiculopathy.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  So the Board does 
not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating higher than 50 percent for a low back disability is 
denied.

An evaluation in excess of 20 percent for associated 
radiculopathy of the right lower extremity is denied.

An evaluation in excess of 20 percent for associated 
radiculopathy of the left lower extremity is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


